Citation Nr: 0705338	
Decision Date: 02/23/07    Archive Date: 02/27/07

DOCKET NO.  04-35 300	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska



THE ISSUE

Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	John S. Berry, Attorney At Law



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from January 1963 to 
December 1965.  

This matter originally came to the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  In an October 2005 decision, the Board 
denied the claim of entitlement to service connection for 
bilateral hearing loss.  

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court), which in 
an October 2006 order, granted a Joint Motion for Remand, 
vacating the Board's October 2005 decision and remanded the 
case for compliance with the terms of the joint motion.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the Joint Motion, the parties essentially argued that a 
remand is required because VA failed to fulfill the duty to 
assist provisions of the Veterans Claims Assistance Act 
(VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  
Specifically, the parties contend that the June 2004 
audiological examination provided was inadequate, noting that 
the examiner was an audiologist and not a physician, and that 
the examiner did not specifically address the results of 
audiological testing at the time of discharge or the 
veteran's history that his ears bled after he practiced 
firing a howitzer during service.  

The duty to assist the veteran requires VA to provide a 
medical examination or obtain a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  Pursuant to the October 2006 Joint Motion for Remand, 
the Board determines that the veteran's claim should also be 
remanded so that he can be provided a more adequate 
otolaryngology examination that thoroughly addresses all the 
evidence of record.

In consideration of the foregoing, the claim is remanded for 
the following actions:

1.  The veteran should be afforded a VA 
examination by a physician specializing 
in otolaryngology to determine whether 
his current bilateral hearing loss 
disability is related to his service or 
any inservice exposure to noise.  All 
necessary special studies or tests should 
be accomplished.  It is imperative that 
the examiner who is designated to examine 
the veteran reviews the evidence in the 
claims folder, including a complete copy 
of this REMAND, and acknowledges such 
review in the examination report.  The 
examiner should offer an opinion as to 
whether it is at least as likely as not 
that the veteran's current bilateral 
hearing loss was caused by or had its 
onset during service or is the result of 
inservice exposure to noise.  The term 
"at least as likely as not" does not 
mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
a certain conclusion as it is to find 
against it.  In this regard, the examiner 
should specifically note the veteran's 
audiological test results at the time of 
his discharge and the veteran's history 
of his ears bleeding after firing weapons 
in service.  If the examiner is unable to 
provide the requested information with 
any degree of medical certainty, the 
examiner should clearly indicate that.  
The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached, in a 
legible report.  

The veteran is hereby advised that 
failure to report for any scheduled VA 
examination without good cause shown may 
have adverse effects on his claim.

2.  Thereafter, the RO should 
readjudicate the issue of entitlement to 
service connection for bilateral hearing 
loss.  If the issue on appeal remains 
denied, a supplemental statement of the 
case should be provided to the veteran 
and his representative.  After the 
veteran and his representative have had 
an adequate opportunity to respond, the 
appeal should be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



